        Case 9:18-cr-00054-DLC Document 43 Filed 02/20/19 Page 1 of 6



Shandor S. Badaruddin
MORIARITY & BADARUDDIN, PLLC
736 South Third Street West
Missoula, Montana 59801
Telephone: 406-728-6868
Facsimile: 406-728-7722
Email:      shandor@emsblaw.com

Attorneys for Defendant



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                    CASE NO: CR 18-54-M-DLC

              Plaintiff,
       v.                                     BRIEF IN SUPPORT OF
                                              UNOPPOSED MOTION FOR LEAVE
 BRUCE BOONE WANN,                            TO FILE MORE THAN TEN (10)
                                              LETTERS OF SUPPORT
              Defendant.


      Comes now, the Defendant, by and through counsel, as required by L.R.CR

47.2(a) and Fed.R.Crim.P. 47(a) and files his Brief in Support of Unopposed Motion

for Leave to File More Than Ten (10) Support Letters. This Brief accompanies and

is filed separately and at the same time as the Motion.

I.    Introduction

      The Government does not oppose the relief requested in this Motion.

      This Court customarily permits a criminal defendant, and has permitted the

Defendant in this case, to submit letters in support of sentencing, but limits the
                                          1
        Case 9:18-cr-00054-DLC Document 43 Filed 02/20/19 Page 2 of 6



number of letters to no more than ten (10). See Order, Doc. 36 at 3, ¶10. Defendant

seeks leave of court to submit no more than fifteen (15) letters of support for the

Court’s consideration.

      The Court, like many United States District Courts, limits live witness

testimony to those matters authorized by Fed.R.Crim.P. 32(i), or any other matter

for which good cause has been demonstrated. See Doc. 36 at 3, ¶9. Defendant does

not seek to present live testimony but seeks to present additional letters in support

of sentencing. One of the factors relevant for the Court’s consideration in sentencing

are the history and characteristics of the defendant. See 18 U.S.C. § 3553(a)(1).

Additional letters are necessary because Defendant is 62 years old with extensive

involvement in different aspects of his community. Defendant seeks to submit letters

on his behalf from family, friends, business associates, church members and leaders,

and others with familiarity with different aspects of his life and from different

periods in the past 62 years. There are many more than fifteen (15) persons who are

willing to submit letters on his behalf, but Defendant submits that fifteen letters are

adequate.

      Defendant also intends to summarize the contents of the letters in a sentencing

memorandum in order to facilitate review and consideration, but cannot make

assertions without foundation. Defendant may also seek to allocute at his sentencing

hearing, and if he does so, additional letters will allow him to focus his statement on

only those matters which are best addressed to the Court by the Defendant himself.


                                          2
         Case 9:18-cr-00054-DLC Document 43 Filed 02/20/19 Page 3 of 6



       These letters are reasonable and necessary to show the Court Defendant’s

potential, lack of criminal nature, and prior good acts, which would otherwise need

to be done via witness testimony or through the Defendant himself.

II.    Argument and Citation to Authority

       A district court has substantial inherent authority to control and manage its

docket. Ready Transp. Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010).

Included in this authority is the power to allow a set number of witnesses to testify

at sentencing and/or letters of support to be filed for the Court’s consideration.

Without limitations the Court would be inundated with both and sentencing in any

case would take far longer and be a burden on the Court’s precious time.

       Defendant also submits that the ends of justice, as well as judicial economy

will best be served by allowing more than ten (10), but no more than fifteen (15)

letters of support to be submitted. These letters will serve to voice the thoughts and

feelings of Defendant’s supporters, without multiple lengthy testimonies.

III.   Conclusion

       For the reasons set forth above, the Defendant requests he be allowed to file

no more than fifteen (15) support letters for the Court’s consideration at sentencing.




                                          3
        Case 9:18-cr-00054-DLC Document 43 Filed 02/20/19 Page 4 of 6



Dated this 20th day of February, 2019.

/s/ Shandor S. Badaruddin
_______________________________
Shandor S. Badaruddin

Shandor S. Badaruddin
MORIARITY & BADARUDDIN, PLLC
736 South Third Street West
Missoula, Montana 59801
Telephone: 406-728-6868
Facsimile: 406-728-7722
Email:      shandor@emsblaw.com

Attorneys for Defendant Wann




                                         4
        Case 9:18-cr-00054-DLC Document 43 Filed 02/20/19 Page 5 of 6



                       CERTIFICATE OF COMPLIANCE

      I certify that pursuant to L.R. CR. 47.2(C) that the foregoing Brief contains

856 words or less, excluding caption and certificates of service and compliance, table

of contents and authorities, and exhibit index.



Dated this 20th day of February, 2019.

/s/ Shandor S. Badaruddin
_______________________________
Shandor S. Badaruddin

Shandor S. Badaruddin
MORIARITY & BADARUDDIN, PLLC
736 South Third Street West
Missoula, Montana 59801
Telephone: 406-728-6868
Facsimile: 406-728-7722
Email:      shandor@emsblaw.com

Attorneys for Defendant Wann




                                          5
         Case 9:18-cr-00054-DLC Document 43 Filed 02/20/19 Page 6 of 6



                           CERTIFICATE OF SERVICE

      All parties in in this action are represented by counsel who are also registered

users. Pursuant to L.C.R. 1 and L.R. 1.4(c)(2), registered users were served by

electronic filing pursuant to Fed.R.Crim.P. 49. Pursuant to L.R. 1.4(c)(2), the NEF

is the certificate of service for these individuals.


Dated this 20th day of February, 2019.

/s/ Shandor S. Badaruddin
_______________________________
Shandor S. Badaruddin

Shandor S. Badaruddin
MORIARITY & BADARUDDIN, PLLC
736 South Third Street West
Missoula, Montana 59801
Telephone: 406-728-6868
Facsimile: 406-728-7722
Email:      shandor@emsblaw.com

Attorneys for Defendant Wann




                                            6
